Title: From George Washington to Elias Boudinot, 3 November 1784
From: Washington, George
To: Boudinot, Elias



Dr Sir,
Mount Vernon 3d Novr 1784.

Mrs Washington & I have heard with great pleasure of Miss Boudinot’s restoration to health, & change of condition; on both which events we join in sincere compliments of congratulation to you, Mrs Boudinot & the young couple.
Will you permit me my good Sir, to request the favor of you (if it should not be attended with inconvenience) to purchase as much of the Orchard grass seed for me, as will sow about ten acres of Land, & forward it by any Vessel which may be coming from New York to Alexandria—or if opportunities from thence are rare—to Colo. Biddle in Philadelphia, with a request to forward it to me without delay, that I may be certain of getting it for early seeding in the Spring. You would add to the favor if the Seed should be accompanied by the direction of a

good farmer, with respect to the quantity which should be given to an Acre, & the manner of sowing it. I will remit the price of the Seed with thanks, so soon as you shall inform me of the cost of it.
You were so obliging some years ago as to furnish me with a little of this seed; but like most other things which belonged to me it was neglected. I want to try it now under my own management. With very great esteem & regard, I am Dr Sir, Yrs &c. &c.

G: Washington

